Case 3:20-cv-02731-VC Document 833-3 Filed 11/19/20 Page 1 of 3




                      EXHIBIT 2
                   Case 3:20-cv-02731-VC Document 833-3 Filed 11/19/20 Page 2 of 3




From: Nathan Allen
Sent: Wednesday, November 18, 2020 12:41 PM
To: Pham, Alexander
Subject: Bunk Measurement
Attachments: Lower to upper (002).jpg


CAUTION: This email originated from outside of DHS. DO NOT click links or open attachments unless you recognize and/or trust the
sender. Contact ICE SOC SPAM with questions or concerns.

Hi Alex, I previously relayed to you that the vertical distance between the top and bottom platforms of a bunk was 49
inches. I have since discovered this was not correct, and the vertical distance is approximately 36 inches. Please see the
attached photo.


Nathan (Nate) Allen
Facility Administrator, GEO Secure Services

The GEO Group, Inc. ®
Mesa Verde ICE Processing Center
425 Golden State Ave
Bakersfield, CA 93301

Tel:                Mobile:
Fax:



www.geogroup.com

This email and any files transmitted with it are confidential and are intended solely for the use of the individual or entity to which
they are addressed. If you are not the intended recipient or the person responsible for delivering the email to the intended recipient,
be advised that you have received this email in error and that any use, dissemination, forwarding, printing or copying of this email is
strictly prohibited. If you have received this email in error, please immediately notify by replying to this email.
Case 3:20-cv-02731-VC Document 833-3 Filed 11/19/20 Page 3 of 3
